


109 HR 5387 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5387
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2006
			Mr. Weller introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for an additional two-month period in 2006 for enrollments in the
		  Medicare Advantage plans and for the Medicare prescription drug benefit without
		  any late enrollment penalty for months before the end of such two-month
		  period.
	
	
		1.Short titleThis Act may be cited as the One More
			 Chance to Sign Up Act of 2006.
		2.Additional
			 Medicare prescription drug annual, coordinated election period for 2006 without
			 late enrollment penalty
			(a)In
			 generalSection 1851(e)(3) of the Social Security Act (42 U.S.C.
			 1395w–21(e)(3)) is amended—
				(1)by amending
			 subparagraph (B)(iii) to read as follows:
					
						(iii)with respect to 2006 and subject
				to subparagraph (E), the period beginning on November 15, 2005, and ending on
				August 15, 2006, excluding May 16, 2006, through June 14, 2006;
				and
						;
				and
				(2)by adding at the
			 end the following new subparagraph:
					
						(E)Special ruleIf this subparagraph is enacted after June
				15, 2006—
							(i)the reference in subparagraph
				(B)(iii) to June 14, 2006 shall be treated as a reference to a
				date (specified by the Secretary) that is as soon as possible (but not later
				than 2 weeks) after the date of the enactment of this subparagraph; and
							(ii)the reference in such subparagraph
				to August 15, 2006 shall be treated as a reference to a date
				(specified by the Secretary) that is at least 60 days after the date specified
				under clause (i), except in no case later than November 14,
				2006.
							.
				(b)Special rule
			 because of delayed enactmentThe amendments made by subsection (a) shall
			 not apply if this Act is enacted on or after September 1, 2006.
			
